Title: From George Washington to George Washington Parke Custis, 15 April 1798
From: Washington, George
To: Custis, George Washington Parke



Dear Washington,
Mount Vernon 15th April 1798.

Your letter of the 2d instant came duly to hand, and gave us the pleasure (as you may naturally conceive from our solicitude for your well doing) at hearing that you had got over a slight indisposition; was happy in your present situation; and going on well in your studies. Prosecute these with deligence & ardour, and you will sometime hence, be more sensible than now, of the rich harvest you will gather from them.
It gave us pleasure also to hear, that you are kindly treated by the families in annapolis. Endeavour by a prudent, modest & discreet conduct, to merit a ⟨contin⟩uance of it, but do not suffer attentions of this sort to withdraw you from your primary pursuit.
Young Mr Carroll came here, about a fortnight ago, to dinner, and left us next morning after breakfast; if his object was such as you say has been reported, it was not declared here; and therefore the less is said upon the subject (particularly by your Sisters friends) the more prudent it will be, until the subject developes itself more.

The family at this place are much as usual; your sister Peter & her children ⟨are here⟩, & Mr Peter occasionally so. ⟨Dr Stuart⟩ is also here at present, and informs us that your mother and the family (one of your sisters excepted) are very well. Mr Law has been here; and leaving Mrs Law at Baltimore went back for her, and is not returned that we ⟨have⟩ heard of. This ⟨is⟩ all the domestic news which occurs to me; and therefore with every good wish of those I have enumerated, & particularly the blessings of your Grandmama, I remain your sincere friend and Affectionate

Go: Washington

